Citation Nr: 1230217	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-24 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic lower lumbar muscular strain with developmental instability, and if so, whether entitlement to service connection is warranted.  

2.  Entitlement to service connection for a right hip disorder.  

3.  Entitlement to service connection for a left hip disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1984 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Portland, Oregon in September 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for a back disorder and bilateral hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The December 1990 rating decision denying the claim of entitlement to service connection for a back disorder was not appealed and is final.  

2.  Evidence received since the December 1990 rating decision is new and relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The December 1990 rating decision denying the Veteran's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been received and the claim of service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  By reopening the claim of entitlement to service connection for a back disorder, the Board is granting in full this aspect of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations for New and Material Evidence Claims

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

As noted in December 1990, the RO denied the Veteran's claim because her low back pain was found to have existed prior to her military service.  In reaching that determination, the RO reviewed the Veteran's service treatment records, which showed complaints of and treatment for a back disability, and July 1990 VA examination reports, which showed that the Veteran's chronic pain at the lower lumbar spine and right buttock, was diagnosed as chronic muscular strain superimposed on developmental instability.  See generally, 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306.

The Board finds that evidence submitted since the December 1990 rating decision is both new and material.  The Veteran submitted a statement from her mother dated February 2009.  The Veteran's mother indicated that she took her children to a chiropractor as part of an overall "wellness" visit, and not because of any actual disability.  The Veteran also provided testimony in support of her claim in September 2011.  As part of this testimony, she asserted that she had no low back pain or other conditions prior to her military service.  She also reiterated her mother's assertion that her chiropractic care prior to military service was simply preventative in nature.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

As the above evidence was submitted after the previous denial of December 1990 and because it relates directly to an unestablished fact necessary to substantiate the claim, it is both new and material.  The claim of entitlement to service connection for a back disorder is reopened.  


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  


REMAND

The Veteran contends that she is entitled to service connection for a low back disorder with associated disorders of the right and left hip.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran served on active duty from January 1984 to January 1988.  Service treatment records reflect multiple complaints of low back pain and pain into the lower extremities.  According to a February 1984 service treatment record, the Veteran was experiencing pain in the lower back and the right buttock.  The pain was described as sharp and stabbing for the past 6 days.  She again reported pain in the low back and buttock for the past 48 hours in November 1984.  The Veteran denied any history of trauma.  She also described intermittent thoracic pain upon treatment in October 1986.  It was noted that the Veteran had seen a chiropractor in the past.  There was no low back pain at this time.  A diagnosis of mild thoracic/cervical muscle strain was assigned at this time.  
      
A September 1987 record reflects that the Veteran reported receiving chiropractic care for "about 8 years" with good results.  She noted that her biggest problem was mid-back pain and pain between the shoulder blades.  She also reported occasional low back pain for a nondescript number of years.  She denied any history of significant trauma.  An October 1987 record reflects a diagnosis of what appears to say mild rotoscoliosis.  Scoliosis was again noted in November 1987.  

Despite the in-service evidence, however, the Veteran's claim has been denied because it (a) preexisted military service and (b) because there was no evidence that this condition manifesting during, or as a result of, active military service.  However, for purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  In the present case, no disability of the low back was noted at the time of the Veteran's enrollment into active duty.  Therefore, clear and unmistakable evidence is required to determine that the Veteran indeed suffered from a preexisting disability and that the disability was not clearly and unmistakably aggravated by service.  

In considering the aforementioned inquiries, the Board notes that on VA examination in July 1990, X-rays revealed that the 5th vertebra was about 80 percent sacralized, with large transverse processes on each side that are about equal in size.  Disc spaces were within normal limits.  Spina bifida occulta at L5 was also noted.  The Veteran's chronic pain at the lower lumbar spine and right buttock was diagnosed as chronic muscular strain superimposed on developmental instability.  

It is noted that VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  Therefore, if the Veteran's chronic muscular strain superimposed on developmental disability is diagnosed on current examination, the examiner should then determine: (i) whether it constitutes a congenital defect, and, if so, whether there is any additional disability due to a  superimposed disease or injury during service; or (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression.

The Board also notes that the Veteran underwent a VA examination in May 2009.  At that time, it was noted that a May 2006 magnetic resonance imaging study (MRI) revealed posterior annular protrusion at L4-L5, with central canal bulge at L5-S1.  No evidence of nerve root compression or touching and mild narrowing without significant spinal or foraminal stenosis were noted.  The diagnosis was lumbar spine disc protrusion with left sided radiculopathy.  According to the examiner, an opinion regarding etiology could not be provided without resorting to mere speculation.  The examiner explained that while there was evidence of intermittent low and mid-back pain, there was no actual evidence of trauma and no consistency in the right buttock pain that the Veteran complained of in-service to her current trochanteric bursitis and iliotibial band syndrome.  Without consideration of the findings recorded in the prior VA examination, the Veteran's lay statements regarding chronic symptomatology, and without presenting a discussion regarding whether the Veteran had a congenital disease or defect abnormality with a superimposed injury, or if not, whether the Veteran's low back disability clearly and unmistakably preexisted military service and was not clearly and unmistakably aggravated therein, this opinion is inadequate.  

In light of the above, a new medical opinion is required before appellate review may proceed.  The physician assigned to this case is asked to review the Veteran's service treatment records and the remaining medical evidence of record and offer an opinion as to (1) whether the Veteran has a congenital disease or defect, and if there is a congenital defect, whether there is additional disability superimposed upon such defect during service; or, (2) for any disease diagnosed, whether it clearly and unmistakably preexisted military service and whether it was clearly and unmistakably not aggravated by service.  Additionally, (3) if the Veteran did not suffer from any preexisting disability, whether it is at least as likely as not that her current low back disability manifested during, or as a result of, active military service.  

Finally, the Veteran has claims pending for disabilities of the hips, bilaterally, as secondary to her low back disorder.  These issues are inextricably intertwined with the issue of entitlement to service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The VA examiner assigned to examine the Veteran's low back (unless it is determined that an independent examination is required) should also offer opinions as to whether it is at least as likely as not that the Veteran suffers from a disability of either hip that is secondary to her low back disability, or, whether it is at least as likely as not that these conditions manifested during, or as a direct result of, active military service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) before an appropriate orthopedic examiner regarding her low back and bilateral hip disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to the scheduled examination.  All indicated tests and studies should be performed, and the examiner should identify all diagnoses associated with the back and the hips.  The examiner should then address the following:

(a)  Does the Veteran have a congenital defect or a disease of the lower back?  See VAOPGCPREC 82-90 (note a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(b)  If the Veteran has a congenital defect of the lower back, was there additional disability due to disease or injury superimposed upon such defect during service?

(c)  If the Veteran has a congenital disease, was it aggravated by military service beyond the natural progression of the disease?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.

(d) For any other diagnosed lower back disorder, is there clear and unmistakable evidence of record demonstrating that the Veteran suffered from a preexisting that disability at the time of her enlistment into active duty?  If so, is there clear and unmistakable evidence that this disability was not aggravated as a result of military service?  

Clear and unmistakable is defined as obvious or manifest.  38 C.F.R. § 3.63(d).  A complete rationale must be provided and the Veteran's lay statements of record regarding her pre-service symptomatology should be considered and discussed as well.  The examiner should also address the Veteran's and her mother's assertions that her pre-service chiropractic care was just preventative in nature (see statements dated February 2009 and December 2011).  
		
(e) If it is determined that there is not clear and unmistakable evidence of a preexisting back disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability) that the Veteran's current low back disorder and bilateral hip disorders manifested during, or as a result of, active military service.  

(f) Finally, if the Veteran is found to suffer from a disability of either (or both) hip(s), the examiner should opine as to whether it is at least as likely as not that any identified hip disorder arose as a result of the Veteran's low back disability, or, whether it has been aggravated as a result of the low back disorder.  If not, the examiner should opine as to whether it is at least as likely as not that any disability of either hip manifested during, or as a direct result of, military service.  

The Veteran does not need to be scheduled for an independent examination of the hips unless deemed advantageous by the examiner assigned to her low back.  

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding chronic symptomatology must be considered and discussed when formulating an opinion.  

2.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

3.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


